UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2197


KEITH CAMPBELL,

                    Plaintiff - Appellant,

             v.

J.C. PENNEY CORPORATION, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
William Connelly, Magistrate Judge. (8:16-cv-03820-WGC)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Campbell, Appellant Pro Se. Maryan Alexander, Brigitte Joelle Smith, WILSON
ELSER MOSKOWITZ EDELMAN & DICKER LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Campbell appeals the magistrate judge’s order denying his motion to

withdraw the stipulation of dismissal of his negligence action. * After the parties reached

a settlement agreement, Campbell unsuccessfully moved to reopen the case, asserting that

he had felt undue pressure to settle. For the first time on appeal, Campbell challenges the

propriety of comments made by a different magistrate judge during a settlement

conference. This claim is unpreserved and, in any event, lacks evidentiary support.

Because Campbell proffers no viable challenge to the enforceability of the settlement

agreement, we affirm the magistrate judge’s order. See Campbell v. J.C. Penney Corp.,

No. 8:16-cv-03820-WGC (D. Md. Sept. 18, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636 (2012) and Fed. R. Civ. P. 73.


                                            2